

RESTRICTED STOCK UNITS AGREEMENT
(Sign-On Award to Stephen P. Bramlage, Jr.)


This Restricted Stock Units Agreement (the “Agreement”) is made and entered into
on June 2, 2020 (the “Grant Date”), pursuant to the Casey’s General Stores, Inc.
2018 Stock Incentive Plan (the “Plan”). The Committee administering the Plan has
selected the party specified on the summary award page attached hereto as Annex
A (the “Award Summary”) (such party, the “Participant”) to receive the award
described therein (the “Award”) of Restricted Stock Units, each of which
represents the right to receive on the applicable settlement date described
therein (each a “Settlement Date”) one (1) share of the Common Stock, no par
value (“Stock”) of Casey’s General Stores, Inc., an Iowa corporation (the
“Company”), on the terms and conditions set forth below to which Participant
accepts and agrees:


1.Grant of Units. On the Grant Date, the Participant shall acquire, subject to
the provisions of this Agreement, the number of Restricted Stock Units as
specified in Award Summary (the “Units”). Each Unit represents a right at
target, to receive on a date determined in accordance with this Agreement one
(1) share of Stock. This Award shall be governed by the terms of the Plan, which
are incorporated herein by this reference. The Participant acknowledges having
received and read a copy of the Plan. Capitalized terms not otherwise defined by
this Agreement will have the meanings assigned to the Plan.


2.No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any, subject to
Section 5 of this Agreement) as a condition to receiving the Units, or shares of
Stock issued upon settlement of the Units, the consideration for which shall be
past services actually rendered and/or future services to be rendered to the
Company or for its benefit.


3.Vesting of Units. Subject to Participant’s continued employment through the
Vest Date and other conditions described in the Award Summary (except as
described under the heading “Special provisions regarding vesting of awards”),
the Units will vest and become “Vested Units” as of the date set forth in the
Award Summary.


4.Settlement of the Award.


a.Issuance of Shares of Stock. The Company shall issue to the Participant on the
Settlement Date (that is, unless specified otherwise in Award Summary, the date
on which the Units shall vest and become Vested Units) with respect to each
Vested Unit to be settled on such date one (1) share of Stock. Shares of Stock
issued in settlement of Units shall not be subject to any restriction on
transfer other than any such restriction as may be required pursuant to Section
4.c. or Section 5 of this Agreement or the Company’s Insider Trading Policy. For




--------------------------------------------------------------------------------



purposes of this Agreement, “Insider Trading Policy” means the written policy of
the Company pertaining to the sale, transfer or other disposition of the
Company’s equity securities by members of the Board, officers or other employees
who may possess material, non-public information regarding the Company, as in
effect at the time of a disposition of any Stock.


b.Certificate Registration. A certificate for the shares as to which the Award
is settled shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant designated in writing
by the Participant on forms approved by the Company for that purpose.


c.Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws, or any other law or
regulation, or the requirements of any stock exchange or market system upon
which the Stock may then be listed.


5.Tax Matters.


a.Tax Withholding in General. At the time this Agreement is executed, or at any
time thereafter as requested by the Company, the Participant hereby authorizes
withholding from any payroll and other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the Award or the issuance of
shares of Stock in settlement thereof. The Company shall have no obligation to
deliver shares of Stock until the tax withholding obligations of the Company
have been satisfied by the Participant.


b.Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject to
compliance with applicable law and the Company’s Insider Trading Policy, the
Participant shall satisfy the Company’s tax withholding obligations in
accordance with procedures established by the Company providing for delivery by
the Participant to the Company or a broker approved by the Company of properly
executed instructions, in a form approved by the Company, providing for the
assignment to the Company of the proceeds of a sale with respect to some or all
of the shares being acquired upon settlement of Units. Notwithstanding the
foregoing, the Participant may elect to pay by check the amount of the Company’s
tax withholding obligations arising on any Settlement Date by delivering written
notice of such election to the Company on a form specified by the Company for
this purpose at least thirty (30) days (or such other period established by the
Company) prior to such Settlement Date. By making




--------------------------------------------------------------------------------



such election, the Participant agrees to deliver a check for the full amount of
the required tax withholding to the Company on or before the third business day
following the Settlement Date. If the Participant elects to pay the required tax
withholding by check but fails to make such payment as required by the preceding
sentence, the Company is hereby authorized, in its discretion, to satisfy the
tax withholding obligations through any other means authorized by this Section
5, including by effecting a sale of some or all of the shares being acquired
upon settlement of Units, withholding from payroll and any other amounts payable
to the Participant, or by withholding shares in accordance with Section 5.c. of
this Agreement.


c.Withholding in Shares. The Company may, in its discretion, permit or require
the Participant to satisfy all or any portion of the Company’s tax withholding
obligations by deducting from the shares of Stock otherwise deliverable to the
Participant in settlement of the Award a number of whole shares having a Fair
Market Value, as of the date on which the tax withholding obligations arise,
that the Company determines is up to the maximum amount that the Company is
permitted by applicable law to withhold in respect of federal, state and local
taxes, domestic or foreign, arising in connection with the Award or the issuance
of shares of Stock in settlement thereof.


6.Effect of Change of Control on Award. In the event of a Change of Control, the
Units shall be treated in accordance with Article 15 of the Plan. In the case of
an Award that is subject to performance goals, notwithstanding any provision of
the Plan, this Agreement or the Award Summary to the contrary, in the event of a
Change of Control that occurs prior to the end of the Performance Period of the
Award, the performance goals contained in the Award Summary shall no longer
apply, effective as of the date of the Change of Control, and, instead, the
achievement of such performance goals shall be deemed to have been met as of the
Change of Control based on the Company’s performance as of immediately prior to
the Change of Control, as determined by the Committee prior to the Change of
Control. Except as provided in Article 15 of the Plan, any Units for which
performance goals are deemed to have been met as of the Change of Control will
remain outstanding as Time-Based Units (as defined in the Award Summary)
following the Change of Control.


7.Adjustments for Changes in Capital Structure. The Award shall be subject to
adjustment in accordance with Section 4.4 of the Plan.


8.Rights as a Stockholder. The Participant shall have no rights as a stockholder
with respect to any shares which may be issued in settlement of this Award until
the Participant becomes the record holder of the shares of Stock underlying the
Award. No adjustment shall be made for dividends, distributions or other rights
for




--------------------------------------------------------------------------------



which the record date is prior to the date such certificate is issued, except as
provided in Section 4.4 of the Plan.


9.Legends. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Stock issued pursuant to this Agreement.


10.Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by the Company, or upon deposit in the U.S. Post Office or
foreign postal service, by registered or certified mail, or with a nationally
recognized overnight courier service, with postage and fees prepaid, addressed
to the other party at the address shown below that party’s signature to the
Notice or at such other address as such party may designate in writing from time
to time to the other party.


11.Miscellaneous Provisions.


a.Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that (i) no such termination or
amendment may materially impair the rights of a Participant under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law, tax rules, stock exchange rules or
accounting rules or the Company deems such termination or amendment to be
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code, and (ii) no such amendment may alter or accelerate the
time or form of distributions in violation of Section 409A of the Code, if
applicable, including, without limitation, any amendment that would violate the
provisions of Section 409A of the Code requiring that any amendment to extend
the issuance of any shares of Stock after the Settlement Date may not take
effect until at least twelve (12) months after the date on which the new
election is made, and, if the new election relates to a payment for a reason
other than the death or disability of the Participant, the new election must
provide for the deferral of issuance of such shares of Stock for a period of at
least five (5) years from the Settlement Date such issuance of shares of Stock
would otherwise have been made. No amendment or addition to this Agreement shall
be effective unless in writing.


b.Non-Transferability of the Award. Prior to the issuance of shares of Stock on
the applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation,




--------------------------------------------------------------------------------



alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution. All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.


c.Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.


d.Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.


e.Integrated Agreement. This Agreement, the Plan and the Award Summary, together
with any service or other agreement between the Participant and the Company
referring to the Award, shall constitute the entire understanding and agreement
of the Participant and the Company with respect to the subject matter contained
herein or therein and supersedes any prior agreements, understandings,
restrictions, representations, or warranties among the Participant and the
Company with respect to such subject matter other than those as set forth or
provided for herein or therein. To the extent contemplated herein or therein,
the provisions of this Agreement shall survive any settlement of the Award and
shall remain in full force and effect. In the event of a conflict between any
provision of this Agreement, including the Award Summary, and the Plan, the
provisions of the Plan will control.


f.Severability. Should any term, covenant, provision, paragraph or condition of
this Agreement be held invalid or illegal, such invalidity or illegality shall
not invalidate the whole Agreement, but it shall be construed as if not
containing the invalid or illegal part or parts and the rights and obligations
of the parties shall be construed and enforced accordingly.


g.Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa.




[The remainder of this page is left intentionally blank.]


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year set forth above.




--------------------------------------------------------------------------------





CASEY’S GENERAL STORES, INC.,


By:/s/ Darren M. Rebelez
Name: Darren M. Rebelez
Title: President and CEO






/s/ Stephen P. Bramlage, Jr.Name: Stephen P. Bramlage, Jr.



































































--------------------------------------------------------------------------------



Annex A


CASEY’S GENERAL STORES, INC.
SIGN-ON AWARD SUMMARY


Note: All capitalized terms used in this Award Summary and not otherwise defined
herein shall have the meanings set forth in the Award Agreement to which it is
attached, or in the 2018 Stock Incentive Plan, as applicable.


ITEM   DESCRIPTION


Award   □ Participant: Stephen P. Bramlage, Jr.
            
          □ Grant Date: June 2, 2020


        □ Vest Date of Time-Based Units: 1/3 of the Time-Based Units on each of
June 2, 2021, June 2, 2022 and June 2, 2023


         Vest Date of ROIC Units and EBITDA Performance Units: June 15, 2023


        □ Settlement Date: The business day following the Vest Date, except as
provided below under the heading “Special provisions regarding vesting of
awards.”


        □ Performance Period: The Company’s fiscal years 2021, 2022 and 2023
(i.e., May 1, 2020 through April 30, 2023), provided that in the event of a
Change of Control prior to the end of the Performance Period, the Performance
Period shall be deemed to end immediately prior to the Change of Control.


        □ Target number of Restricted Stock Units awarded:


•Time-based RSUs: 6,611 (“Time Based Units”)
•ROIC performance-based RSUs: 3,306 (“ROIC Units”)
•EBITDA performance-based RSUs: 3,306 (“EBITDA Units”)


        The ROIC Units and EBITDA Units collectively are referred to below as
the “Performance Units”


Vesting  □ Subject to the Participant’s continued employment through




--------------------------------------------------------------------------------



Requirements  the Vest Date, the Time-Based Units vest in equal installments on
each of June 2, 2021, June 2, 2022 and June 2, 2023, and the Performance Units
vest on June 15, 2023. All awards shall be forfeited if the Participant’s
employment with the Company terminates prior to the Vest Date, except as
provided below under the heading “Special provisions regarding vesting of
awards.”


ROIC Units □ The award of the ROIC Units will be based on the Company’s
three-year average return on invested capital (“ROIC”), using the average of the
ROIC results for each fiscal year during the Performance Period.


        □ In its evaluation of ROIC performance for any year during the
Performance Period, the Committee may determine to include or exclude the
effects of any of the events described in Section 9.2 of the Plan, in its sole
and absolute discretion.


        □ The threshold, target and maximum number of ROIC Units that may be
awarded, subject to the TSR modifier described below, are as follows and will be
determined based on threshold, target and maximum ROIC goals, respectively,
which will be communicated to the Participant no later than [●], 2020 and, once
communicated, will be deemed incorporated into this Award Summary:


Threshold
ROIC*
Target
ROIC*
Maximum
ROIC*
ROIC
Units
Awarded
50% of Target


1,653 shs
100% of Target


3,306 shs
200% of Target


6,612 shs

        
* Three year average, based on actual ROIC during Performance Period


        □ For performance between threshold and target and between target and
maximum, the number of ROIC Units awarded will be determined by interpolation to
the nearest whole percentage of target.


Calculation   □ ROIC for each fiscal year shall be calculated as operating




--------------------------------------------------------------------------------



of ROIC  income after depreciation and tax, divided by average invested capital
for that fiscal year. All of the following ROIC inputs come directly from the
audited financial statements. “Operating income” equals gross profit less
operating expenses. “Depreciation” equals depreciation and amortization. “Tax”
equals operating income less depreciation multiplied by the effective tax rate
where “effective tax rate” equals federal and state income taxes divided by
income before income taxes. “Average invested capital” equals the summation of
notes payable to bank, current maturities of long-term debt, long-term debt, net
of current maturities and total shareholders’ equity for the current fiscal year
and the previous fiscal year divided by two.


EBITDA Units □ The award of EBITDA Units will be based on the Company’s
cumulative EBITDA during the Performance Period.


        □ In its evaluation of EBITDA performance, the Committee may elect to
include or exclude the effects of any of the events described in Section 9.2 of
the Plan, in its sole and absolute discretion.


        □ The threshold, target and maximum number of EBITDA Units that may be
awarded, subject to the TSR modifier described below, are as follows and will be
determined based on threshold, target and maximum EBITDA goals, respectively,
which will be communicated to the Participant no later than [●], 2020 and, once
communicated, will be deemed incorporated into this Award Summary:


Threshold
EBITDA
Target
EBITDA
Maximum
EBITDA
EBITDA
Units
Awarded
50% of Target


1,653 shs
100% of Target


3,306 shs
200% of Target


6,612 shs

           
        □ For performance between threshold and target and between target and
maximum, the number of EBITDA Units will be determined by interpolation to the
nearest whole percentage of target.






--------------------------------------------------------------------------------




Calculation of EBITDA
□ “EBITDA” shall mean the net income before net interest expense, income taxes,
depreciation, and amortization.




TSR Modifier
□ Total Shareholder Return (“TSR”) for the Company over the Performance Period
shall be compared against TSR over the Performance Period for the companies
comprising the S&P 500 as of the last day of the Performance Period, and will
modify the number of Performance Units awarded according to the following table:
 
Company TSR Performance Level0 – 25th percentile25th – 75th percentile75th –
100th percentileTSR Modifier-1.25x (i.e., a 25% reduction)1 (i.e., no
change)1.25x (i.e., a 25% increase)



        □ If the Company’s TSR percentile rank is between 0 and the 25th
percentile, then the percentage reduction in the number of applicable
Performance Units awarded will be 25%. Similarly, if the Company’s TSR
percentile rank is between the 75th and 100th percentile, then the percentage
increase in the number of applicable Performance Units awarded will be 25%.
         

TSR Defined
□ Total Shareholder Return (or TSR) shall mean the change in the value,
expressed as a percentage of a given dollar amount invested in the a company’s
common stock over the Performance Period, taking into account both stock price
appreciation (or depreciation) and the reinvestment of dividends (including the
cash value of non-cash dividends) in additional stock of the company.


Beginning and Ending Price for TSR
□ The beginning price for a company’s TSR shall be equal to the 20 trading-day
average closing price for the publicly traded stock of the company immediately
prior to, but not including the first day of, the Performance Period. The ending
price for a company’s TSR shall be equal to the 20 trading-day average closing
price for the publicly traded stock of the company ending with the last day of
the Performance Period.
Calculation of Percentile Rank
□ After the end of the Performance Period, the percentile rank of the companies
in the S&P 500, excluding the Company, will be ranked highest to lowest
according to TSR, and a percentile rank will be calculated for each company.


□ If the Company’s TSR is equal to or exceeds the highest TSR within the S&P 500
companies, then the Company’s percentile is the 100th.
□ If the Company’s TSR is equal to or below the lowest TSR within the S&P 500
companies, then the Company’s percentile is zero.


□ Otherwise, the Company’s percentile rank will be determined based on
interpolation by reference to the two S&P 500 companies whose TSRs are
immediately above and below the Company's TSR.



Certification of  □ During the period between May 1, 2023 and June 15,
performance   2023, the Compensation Committee shall determine and
         certify the Company’s actual performance in relation to the
aforementioned ROIC, EBITDA and TSR metrics and the extent to which Units are
awarded.



Dividend equivalents
□ The Participant shall be entitled to dividend equivalents, which are the right
to receive, for each Unit ultimately awarded to the Participant, a cash payment
equal to the cash and the fair market value of stock dividends (determined as of
the Settlement Date) paid to shareholders between the Grant Date and the
applicable Vest Date. Dividend equivalents will be paid in cash on the
applicable Settlement Date if and to the extent the applicable performance goals
and time vesting requirements have been met.



Special provisions  □ Retirement
regarding vesting   Notwithstanding the “Vesting Requirements” set forth
of awards  above, if the Participant’s employment terminates by reason of
retirement and (i) the sum of the Participant’s age and full years of service
with the Company on the retirement date is 75 years or higher, or (ii) the
Participant is at least 55 years of age with 10 full years of service as of the
retirement date, the Units that otherwise would not be vested as of the date of
termination shall not be forfeited and shall be payable on the Vest Date, as
applicable, as described above.


        □ Death or Disability
         Notwithstanding the “Vesting Requirements” set forth above, if the
Participant’s employment terminates because of the death or disability of the
Participant, other than within 24 months following a Change of Control, (i) the
Time-Based Units that otherwise would not be vested as of




--------------------------------------------------------------------------------



the date of such termination shall become vested as of such date, and (ii) the
Performance Units that otherwise would not be vested as of the date of such
termination shall become vested as of such date and be payable at the target
level described above.


        □ Termination without Cause or for Good Reason 
         Notwithstanding the “Vesting Requirements” set forth above, if the
Participant’s employment is terminated without “Cause” by the Company, for “Good
Reason” by the Participant, other than within 24 months following a Change of
Control, then, subject to the Participant satisfying the Severance Condition (as
defined in the Employment Agreement (defined below)), all Units that are
unvested or still subject to restrictions or forfeiture will remain outstanding
and unvested and continue to vest in accordance with their terms for 24 months
following the date of such termination, subject, in the case of the Performance
Units, to the achievement of applicable performance goals as described above.


        □ Change in Control
         The Plan provides that in the event of a Change of Control, unless
otherwise provided for in the applicable Award Agreement or employment or other
similar agreement, all Awards that are outstanding and unvested as of
immediately prior to such Change of Control will remain outstanding and
unvested.


If, however, within 24 months following the Change of Control, the Participant’s
employment with the Company and its affiliates is terminated without “Cause” by
the Company, for “Good Reason” by the Participant or as a result of the
Participant’s death or disability, then as of the date of such termination, all
Units that are unvested or still subject to restrictions or forfeiture will
automatically be deemed vested, and all restrictions and forfeiture provisions
will lapse.


Furthermore, if, in connection with the Change of Control, no provision is made
for assumption or continuation of the Units, or the substitution of such Units
for new Awards covering shares of a successor corporation, in a manner that
preserves the material terms and conditions of the Units,




--------------------------------------------------------------------------------



then as of the date of such Change of Control, all Units then held by such
Participant will be treated as follows:
        • all unvested Time-Based Units will automatically be deemed vested, and
all restrictions and forfeiture provisions will lapse; and


        • with respect to unvested Performance Units, the performance goals
contained in this Award Summary shall no longer apply and, instead, the
achievement of such performance goals shall be deemed satisfied based on the
Company’s performance as of immediately prior to the Change of Control, as
determined by the Committee prior to the Change of Control. To the extent that
performance goals are deemed satisfied, the Performance Units will automatically
be deemed vested, and all restrictions and forfeiture provisions will lapse.


Change of Control is defined in the Plan and Cause, Disability and Good Reason
are each defined in the Employment Agreement between the Company and the
Participant, dated May 12, 2020 (the “Employment Agreement”). In the event of
any conflict between the terms of this Award and the terms of the Employment
Agreement, the Employment Agreement shall govern.
Notwithstanding any provision herein to the contrary, including that the
Settlement Date is the business day following the Vest Date, in the event that
the Units become vested upon or in the event of a termination of employment
following a Change of Control, the Units will be settled within five business
days thereafter, provided that such Units shall not be settled until the
earliest time permitted by Section 409A of the Code.




